          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 1 of 49



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JOHN DOE,                           )
                                    )
            Plaintiff,              )                 CIVIL ACTION NO. _________
                                    )
v.                                  )
                                    )
LINCOLN-SUDBURY REGIONAL            )
SCHOOL DISTRICT, LINCOLN-           )
SUDBURY REGIONAL SCHOOL             )
DISTRICT COMMITTEE,                 )
BELLA WONG, AIDA RAMOS,             )
PETER ELENBAAS, JASON MEDEIROS, )
SANDY CRAWFORD, ELEANOR BURKE)
and LESLIE PATTERSON,               )
                                    )
            Defendants.             )
____________________________________)

                                          COMPLAINT

       This is a complaint for monetary damages, and for injunctive and declaratory relief for

injuries that Plaintiff John Doe (“John,” “Doe” or “Plaintiff”) has sustained as a result of the

wrongful actions of the Defendant Lincoln-Sudbury Regional School District and its

administrators, for violations of the due process requirements of the Fourteenth Amendment to

the U.S. Constitution and Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681, et

seq, pursuant to 42 U.S.C. § 1983.

                               THE NATURE OF THIS ACTION

       1. In late November 2013, Plaintiff John Doe, then a 14 year-old high school freshman at

Lincoln-Sudbury Regional High School (“LSRHS”), was notified of allegations that he had

engaged in “inappropriate sexual behavior” and “physical assault” for a consensual sexual
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 2 of 49



encounter initiated by a former girlfriend, 15 year-old Jane Roe, and involving another boy, that

occurred on a campus field near a school football game earlier that month. Doe was brought

before a high school disciplinary panel for a hearing but was not notified that he could be found

responsible for “sexual harassment” under Title IX or that this was a Title IX hearing. Prior to

the hearing, neither the Lincoln-Sudbury Regional School District (“the District”), nor the

Lincoln-Sudbury Regional School District Committee (“the Committee”), nor the LSRHS

provided adequate training or supervision to those employees responsible for conducting

hearings into sexual assault and sexual harassment as required by due process and Title IX.

       2. At a disciplinary hearing on December 5, 2013, Doe was not afforded the critical

procedural protections required by due process and afforded under Title IX or under the

District’s policies and procedures then in place, including the right to present witnesses, to

question or confront witnesses against him, or to be informed of the applicable standard of proof.

After the hearing, even though Doe was never notified that he could be found responsible for

“sexual harassment,” the District found him responsible as an “Instigator of Both Physical and

Sexual Harassment,” and suspended him for sixteen school days, after which he was precluded

from participating in LSRHS sports and extracurricular activities for a period of time, was

stigmatized as a “rapist” by classmates, and was left with a permanent school record that

continues to contain a finding that he was guilty of “sexual harassment.”

       3. Doe’s family requested that the District reconsider its decision, and eventually on

October 1, 2015, the school sent Doe a letter describing the results of what it now termed a “Title

IX investigation.” The letter stated that “[u]pon thorough interviews and reviews of reports,

Lincoln-Sudbury Regional High School investigation has been determined inconclusive,” that

“[t]he District was not able to reliably determine whether or not the alleged incident reported by

                                                 2
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 3 of 49



the compliant [sic] actually occurred as described,” and that “at this time, with regard to Title IX,

Lincoln-Sudbury will not take any further action with regard to the alleged incident.” Internal

LSRHS communications subsequently obtained by Doe’s family pursuant to the federal Freedom

of Information Act revealed that the District’s investigation found that the witnesses, including

Roe, had provided “conflicting information,” that the Sudbury Police Department, after a full

investigation, “declined to bring any charges” against Doe and the other male student “due to

conflicting information[;]” that Doe had provided LSRHS with a version of events that “varied

widely” from Roe’s; that a thorough review of Roe’s text messages with Doe, the other male,

and her then-girlfriend and of her Facebook posts revealed that Roe’s “version of events was not

entirely truthful[;]” that they “didn’t feel they had sufficient evidence that exactly what Roe

alleged had happened, whether there was actually a sexual assault, whether or not there was

consent[;]” and, that “[t]herefore, they didn’t feel they had grounds that the two boys committed

an offense under Title IX.”

       4. In the meantime, and unbeknownst to Doe and his family, in April of 2014 Roe had

filed a complaint with the United States Department of Education’s Office of Civil Rights

(“OCR”) complaining that, among other things, LSRHS never notified her of the results of its

investigation into her allegations against Doe, and, as a result, OCR opened a case against the

District to investigate its compliance with Title IX. Following the issuance of the October 1,

2015 letter, which did sufficiently notify Roe of the results of its Title IX investigation, Roe

further complained to OCR about the substance of the findings.

       5. Nearly two years later, on August 24, 2017 — without prior notice to Doe that Roe had

appealed the results of LSRHS’s 2015 Title IX investigation and apparently as a result of a

pressure campaign by OCR — the District sent Doe and his family another letter stating that the

                                                  3
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 4 of 49



District was now “writing to clarify the results” of its “Title IX investigation[,]” that these results

were “consistent with” the original findings made on December 6, 2013” and that the October 1,

2015 letter was sent in “error.” No further explanation was provided for the District’s about-

face.

        6. The public records requests by Doe and his family also generated communications

between the District and OCR that revealed that between October 2015 and August 24, 2017,

OCR refused to accept the District’s Title IX findings that it could not reliably determine

whether Roe’s allegations were true and kept open its case against the District. Ultimately, OCR

informed the District that it would resolve the case favorably if the District retracted the October

1, 2015 decision letter. Meanwhile, over that same period of time, the District had become

increasingly concerned with adverse media reports listing LSRHS as being under active

investigation by OCR for failing to comply with Title IX. Finally, in 2017, the District told OCR

that that it would “do anything possible to resolve ASAP” the open OCR complaint, and

ultimately sent drafts of the August 24, 2017 letter retracting the October 1, 2015 findings to

OCR for its revision and approval. The District thus succumbed to OCR’s pressure campaign to

reverse its Title IX finding, presumably to protect its public reputation and federal funding that

were otherwise in jeopardy.

        7. In summary, the District and its named defendant-employees violated Doe’s

constitutional rights first by failing to ensure that he received adequate due process protections at

his initial hearing in December 2013, and then again by retracting the favorable results of the

District’s Title IX Investigation because they wanted to resolve the OCR complaint against the

District, and even though they knew the retraction disregarded the truth and would harm Doe.




                                                   4
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 5 of 49



                                                  PARTIES

        8. Plaintiff John Doe 1 is an individual residing in Massachusetts. Plaintiff attended

Lincoln-Sudbury Regional High School (“LSRHS”) as a student between September 2013 and

June 2017, when he graduated from LSRHS.

        9. Defendant Lincoln-Sudbury Regional School District (“District” or “Lincoln-

Sudbury”) is the corporate name of the governing body of the LSRHS, a public high school

organized under Massachusetts law for children residing in the towns of Lincoln and Sudbury,

Massachusetts, and which maintains a principal address of 390 Lincoln Road, Sudbury,

Massachusetts. Upon information and belief, LSRHS is a recipient of federal education funds.

        10. Defendant Lincoln-Sudbury Regional School District Committee (“Lincoln-Sudbury

School Committee” or “School Committee”) is the policy and final decision-making body for the

Lincoln-Sudbury Regional School District, and which maintains a principal address of 390

Lincoln Road, Sudbury, Massachusetts.

        11. Defendant Bella Wong (“Wong”) is an individual who in her official and individual

capacities, worked for the District and LSRHS, which maintains a business address of 390

Lincoln Rd., Sudbury, MA. At all relevant times, Wong was the Superintendent of Schools in the

District as well as the Principal of LSRHS. Wong is sued in her individual and official capacities.

All of Wong’s activities described in this Complaint were under color of Massachusetts law.




  1
     Contemporaneously with the filing of this Complaint, Plaintiff has filed a Motion for Permission to Proceed
  Under Pseudonym as “John Doe” given the extremely sensitive and private nature of the matters alleged herein.
  Plaintiff also seeks permission to refer to the female complainant in the underlying student disciplinary
  proceeding as “Jane Roe” and to use pseudonyms for student witnesses identified herein. As more fully set forth
  in the Motion, Defendants are fully aware of the actual identities of John Doe, Jane Roe and student witnesses;
  and they will not be prejudiced in any way by Plaintiff’s use of those pseudonyms for public filings.

                                                        5
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 6 of 49



       12. Defendant Aida Ramos (“Ramos”) is an individual who in her official and individual

capacities, worked for the District and LSRHS, which maintains a business address of 390

Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Ramos was the Director of Student

Services at LSRHS and the Title IX Co-Chair. Ramos is sued in her individual and official

capacities. All of Ramos’s activities described in this Complaint were under color of

Massachusetts law.

       13. Defendant Peter Elenbaas (“Elenbaas”) is an individual who in his official and

individual capacities, worked for the District and LSRHS, which maintains a business address of

390 Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Elenbaas was the LSRHS

Director of Activities and Athletics and the Title IX Co-Chair or former Title IX Co-Chair.

Elenbaas is sued in his individual and official capacities. All of Elenbaas’s activities described in

this Complaint were under color of Massachusetts law.

       14. Defendant Leslie Patterson (“Patterson”) is an individual who in her official and

individual capacities, worked for the District and LSRHS, which maintains a business address of

390 Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Patterson was the Housemaster

of the East House at LSRHS, the House to which Plaintiff Doe was assigned at all relevant times.

Patterson is sued in her individual and official capacities. All of Patterson’s activities described

in this Complaint were under color of Massachusetts law.

       15. Defendant Jason Medeiros (“Medeiros”) is an individual who in his official and

individual capacities, worked for the District and LSRHS, which maintains a business address of

390 Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Medeiros was the Housemaster

of the North House at LSRHS. Medeiros is sued in his individual and official capacities. All of

Medeiros’ activities described in this Complaint were under color of Massachusetts law.

                                                  6
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 7 of 49



       16. Defendant Sandy Crawford (“Crawford”) is an individual who in her official and

individual capacities, worked for the District and LSRHS, which maintains a business address of

390 Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Crawford was the Housemaster

of the West House at LSRHS. Crawford is sued in her individual and official capacities. All of

Crawford’s activities described in this Complaint were under color of Massachusetts law.

       17. Defendant Eleanor Burke (“Burke”) is an individual who in her official and

individual capacities, worked for the District and LSRHS, which maintains a business address of

390 Lincoln Rd., Sudbury, Massachusetts. At all relevant times, Burke was the Housemaster of

the South House at LSRHS. Burke is sued in her individual and official capacities. All of

Burke’s activities described in this Complaint were under color of Massachusetts law.

                                 JURISDICTION AND VENUE

       18. Subject matter jurisdiction for this action is proper under 28 U.S.C. §§ 1331 and

1343(a)(4), because it seeks equitable and monetary relief under an act of Congress, 42 U.S.C. §

1983, enacted for the protection of Plaintiff’s federal civil and constitutional rights, including his

rights to due process under the law as a public school student, and the rights afforded to him by

Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681, et seq. This Court has

original federal question jurisdiction over the claims.

       19. Personal jurisdiction over the Defendants named in this action is proper because they

reside in the Commonwealth of Massachusetts, and the cause of action arose in Massachusetts.

       20. Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391(b)

because the events or omissions giving rise to the claim occurred in this judicial district.




                                                  7
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 8 of 49



                                  FACTUAL ALLEGATIONS

   A. The Alleged November 1, 2013 Incident.

       21. In September of 2013, John Doe and Jane Roe were enrolled as students at LSRHS.

Roe was 15 years old and enrolled in the tenth grade. Doe was 14 years old and enrolled in the

ninth grade.

       22. For a period of several weeks during the month of September 2013, Doe and Roe

were involved with one another in a boyfriend-girlfriend relationship.

       23. On or about October 1, 2013, Doe broke off his relationship with Roe.

       24. In or about late September or early October 2013, Roe began dating another female

student, (Female Student #2), who was also an enrolled in the ninth grade at LSRHS.

       25. Doe and Female Student #2 were friends.

       26. Doe was supportive of the relationship between Roe and Student Female #2.

       27. On or about November 1, 2013, Roe and Doe attended an evening football game held

at the LSRHS campus in Sudbury.

       28. Doe arrived by himself and did not sit with Roe during the football game.

       29. During the football game, Roe texted Doe, telling him that she wanted to speak with

him, and that he should meet her at the lacrosse wall.

       30. Doe went to the lacrosse wall, and shortly thereafter, Roe arrived with two other male

students (Male Student #2 and Male Student #3).

       31. Male student #3 left the lacrosse wall area, and Roe, Doe and Male Student #2

remained and played a game of truth or dare. After playing truth or dare, Male Student #2 sat on

a set of bleacher seats next to the lacrosse field, and Roe sat on his lap while he smoked a

cigarette. Doe was standing next to them. Roe kissed Doe. Roe touched Doe’s groin area on the

                                                 8
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 9 of 49



outside of his pants. Male Student #2 and Roe engaged in further sexual touching. While this

sexual contact was occurring, Roe was giggling and “Facetiming” on her phone with her

girlfriend, Female Student #2. After ending the call with Female Student #2, Roe began to cry

and left the area.

        32. On or about November 7, 2013, Roe filed a complaint with an LSRHS counselor,

alleging that she had been sexually assaulted by Male Student # 2 and Doe on the evening of

Friday, November 1, 2013. Roe alleged that Doe restrained Roe while Male Student #2 digitally

penetrated her.

        33. On or about November 12, 2013, Defendant Patterson asked Doe’s mother to keep

Doe home from school the next day. This was the first time Doe and his parents were informed

about Roe’s allegations.

        34. On or about November 12, 2013, Roe sought and was granted temporary restraining

orders (“ROs”) against Doe and Male Student #2, from the Middlesex County Juvenile Court in

Framingham, Massachusetts.

        35. On or about November 20, 2013, the Middlesex County Juvenile Court held a hearing

on the extension of the ROs. Roe testified and was questioned at this hearing, where she gave

varying accounts of what occurred on November 1, 2013 with Doe and Male Student #2.

        36. There were numerous and substantial discrepancies between Roe’s description of the

alleged encounter to the LSRHS counselor and the testimony Roe gave during the restraining

order hearings.

        37. In addition, Female Student #2, who, via Facetime, witnessed the November 1, 2013

encounter as it occurred, provided information to LSRHS that contradicted Roe’s allegations. In

a Facebook message to Doe, Female Student #2 described Roe as having “started the sexual shit,

                                               9
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 10 of 49



she was all up on y’all and kissing you and on [Male Student #2’s’] lap and all so she seduced

you two.”

       38. Roe also gave a statement about the November 1, 2013 incident to the Sudbury Police

Department.

       39. Doe gave a statement to the Sudbury Police regarding the November 1, 2013 incident.

       40. The Sudbury Police Department and the Middlesex County District Attorney’s Office

did not bring any charges against Doe or Male Student #2.

   B. Lincoln-Sudbury’s Rules Governing Disciplinary Proceedings and Its Rules
      Governing Title IX Discrimination Grievance Procedures in 2013.

       41. On or about February 5, 2013, the District issued a publication titled “Program of

Studies and Policy Handbook” (“2013 Handbook”). An excerpt consisting of pp. 1-27 of the

2013 Handbook is attached hereto as Exhibit 1.

       42. Upon information and belief, the 2013 Handbook was the document that set forth

LSRHS’s policies and procedures that applied to the investigation and adjudication of Roe’s

complaint against Doe in the fall of 2013.

       43. The 2013 Handbook contained a “Declaration of Compliance,” which declared that

LSRHS complied with the requirements of Title IX of the Educational Amendments of 1972 (20

U.S.C. §§ 1681, et seq.), which prohibits discrimination on the basis of sex.

       44. The 2013 Handbook also contained a “Non-Discrimination Policy” which stated that

“[n]o person shall be excluded from, harassed or discriminated against in admission to the

Lincoln-Sudbury Regional School District, for admittance to state and federally funded grant

programs, or in obtaining the advantages, privileges, and courses of study presented in this

school, on account of race, color, gender, disability, sexual orientation, religion, or national

origin.”
                                                 10
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 11 of 49



       45. The 2013 Handbook contained a section titled “Lincoln-Sudbury Regional High

School Discipline Code (Approved by School Council 1/15/11),” which included the following

rights and procedures:

                                          DUE PROCESS

       Students accused of an infraction have the right to due process. This means they
       have the right to respond to the charge and explain their actions and perceptions.
       Students have the right to appeal disciplinary decisions to the
       Superintendent/Principal.

                                    EXPULSION HEARINGS

       For offenses involving drugs, assault on a staff member, the possession of
       weapons, or other very serious offenses, there will be a hearing front of at least
       three Administrators. The student shall be notified in writing about this hearing
       and has the right to bring advocates to the hearing. If the committee of
       Administrators recommends expulsion, students have the right to appeal the
       decision to the Superintendent/Principal within ten days.

       46. The 2013 Handbook stated that “sexual harassment” is a form of unlawful

discrimination.

       47. The 2013 Handbook directed that in cases involving complaints of sexual harassment,

the complaint would first be investigated by two administrators (male and female), who together

would interview all parties involved in the complaint and respond withing 15 days of the

interview. If the administrators’ response did not satisfactorily resolve the issue, the complainant

could request a hearing before the Superintendent/Principal.

       48. The 2013 Handbook contained “Discrimination Grievance Procedures,” applicable to

discrimination complaints. The “Introduction” to these procedures stated: “The School

Committee has designated a district administrator as coordinator for each federal and state statute

regarding discrimination. Their responsibility is to act as an advisor to any/all parties at any stage

of these procedures to ensure that proper steps are followed.”

                                                 11
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 12 of 49



       49. The Discrimination Grievance Procedures instructed that complainants could initially

file complaints under “Informal Procedures,” followed by “Formal Procedures” if the

complainant was not satisfied.

       50. The “Formal Procedures” section in the Discrimination Grievance Procedures stated

that, upon the filing of the complainant’s written complaint:

              By law, you MUST be given a hearing and MUST receive a written
       response. All hearings and investigations must follow due process procedures
       that guarantee that both parties will have the right and opportunity to
       present evidence and witnesses and to question witnesses at all steps.
       Confidentiality will be maintained by the involved parties at all levels. [emphasis
       supplied]

              The Superintendent/Principal will conduct an investigation of the formal
       complaint and give a written decision to both parties and to the appropriate
       coordinator. See page 4 for specific person.

               If you disagree with the decision of the Superintendent/Principal, you
       must appeal the decision in writing, to the School Committee within five school
       days after you receipt of written decision.

              The School Committee will, within twenty days of the receipt of the
       grievance, investigate the grievance and give a written decision. The School
       Committee will submit a copy of the decision and the reasons for the decision to
       both parties, the Superintendent/Principal and the coordinator.

       51. The 2013 Handbook on page 4 stated that the District’s Coordinator for “Title IX of

the Educational Amendments of 1972 (Prohibition of discrimination on basis of sex)” was

“Nancy O’Neil x3100.”

       52. The 2013 Handbook’s Discrimination Grievance Procedures stated that complaints

alleging violations of Title IX could also be filed with the Office of Civil Rights, Department of

Elementary and Secondary Education.




                                                12
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 13 of 49



       53. The 2013 Handbook did not state that the Discrimination Grievance Procedures did

not apply to investigations of, or hearings concerning, allegations of sexual harassment

implicating Title IX’s prohibitions against sexual discrimination in education.

       54. The 2013 Handbook did not state any standard of proof, including the preponderance

of evidence standard, that was to be applied by the factfinder(s) in Title IX investigations and

hearings.

   C. Lincoln-Sudbury’s Investigation, the December 5, 2013 Hearing, and the December
      6, 2013 Letter Notifying Doe That His Role in the November 1, 2013 Incident Was as
      an “Instigator of Both Physical and Sexual Harassment.”

       55. On or about November 22, 2013, following the closure of the criminal investigation

by the Sudbury Police Department, Defendant Patterson informed Plaintiff Doe’s parents that

Lincoln-Sudbury was conducting its own investigation of Roe’s allegations.

       56. On December 2, 2013, Defendant Patterson sent Doe’s parents a letter (“December 2,

2013 charge letter”) in which she stated in part:

       This is a follow up letter to the email I sent you earlier today. It is to officially
       notify you that the school’s investigation into the incident at the football game on
       11/1 has led us to the decision that we will need to hold a discipline hearing per
       the L-S Program of Studies and Policy Handbook. (‘For offenses involving drugs,
       assault on a staff member, the possession of weapons, or other very serious
       offenses, there will be a hearing in front of a committee of at least three
       Administrators . . . .’) Given the information I currently have, I am categorizing
       [John’s] offenses as physical assault and inappropriate sexual behavior.”

       [John] is suspended pending this hearing. . . . [John] has the right to bring
       advocates to the hearing; please let me know as soon as you know, who will be
       attending. If [John’s] attorney plans to be present, we need to know this as soon as
       possible so that the district’s lawyer can also arrange to be present.

A redacted copy of the December 2, 2013 Charge Letter is attached hereto as Exhibit 2.

       57. On December 4, 2013, Doe’s counsel sent a letter to the District’s counsel in which

he asserted that Roe’s allegations against Doe were false. Doe’s counsel provided background

                                                    13
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 14 of 49



information concerning Doe’s and Roe’s relationship. He explained that the November 1, 2013

encounter with Doe was consensual and that it was Roe who initiated the sexual behavior that

night with Doe. He enclosed with his letter a screen shot of a Facebook message where Female

Student #2, who had been Facetiming with Roe during the incident, confirmed that Roe had

initiated the sexual behavior.

       58. On December 5, 2013, LSRHS held a hearing concerning Roe’s allegations, which

was attended by the four Housemasters, (Defendants Patterson, Medeiros, Burke and Crawford),

John Doe, his parents, Doe’s attorney, and an attorney for the District.

       59. No witnesses, including Roe, Male Student #2, Male Student # 3, Female Student # 2,

or the counselor to whom Roe initially complained, were present at the December 5, 2013

hearing.

       60. At the hearing, Doe’s counsel presented Doe’s defense consistent with the

information and evidence he provided previously in his December 4, 2013 letter to the District’s

counsel. Doe’s mother also told the administrators at the hearing that Roe had just previously

made allegations that in October 2013, she had been raped by Male Student #2, and that to her

knowledge those allegations and not been investigated and no charges had been filed.

       61. On or about December 6, 2013, Defendant Patterson sent a letter to Doe’s parents,

copying the “Housemasters” and “Bella Wong, Principal/Superintendent,” describing the

District’s decision (“December 6, 2013 decision”), stating:

       As you know, it was reported to an L-S clinical counselor that [John] restrained a
       female student while another boy digitally penetrated her while at an L-S football
       game, on the evening of November 1, 2013. After investigating this allegation,
       [John’s] offenses were categorized as physical assault and inappropriate sexual
       behavior, and it was determined that a hearing was necessary.

       The purpose of this letter is to outline the decision of the Housemasters following
       [John’s] December 5th discipline hearing. We believe that there is sufficient
                                                14
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 15 of 49



       evidence that an interaction of an egregious nature did occur on the evening of
       November 1st, and that [John’s] role in the incident was one that substantially
       violated one of the core values of L-S (promotion of caring and cooperative
       relationships among all members of the community). We believe that [John] was
       an instigator of both physical and sexual harassment. The Housemasters
       determined that the gravity of the conduct that [John] engaged in warrants him to
       be separated from the L-S community, for a significant period of time. (Per L-S
       Discipline Code, students who commit particularly egregious offenses will be
       excluded from the L-S community for an appropriate period of time.) [John],
       therefore, is suspended through January 1, 2014. [italics in original]

       L-S will provide [John] with tutoring during the time of his suspension. Anne
       O’Reilly, Assistant to the Director of Student Services will be contacting you
       shortly to coordinate this.

       Upon [John’s] return to school, he will need to spend all of his free blocks in a
       supervised study (location to be determined) and he may not participate in any
       extra-curricular activities. Assuming that he is able to demonstrate a pattern of
       good behavior, these restrictions will be reconsidered at the start of Semester
       2. Also, [John] must continue to meet with an L-S clinical counselor/intern and
       we strongly recommend that he transition to the ACE program. Finally, we
       would like [John] to receive some education from our Mentors in Violence
       Prevention group. Details on this piece still need to be finalized.

       If you wish to appeal this decision, your route of appeal is through
       Superintendent/Principal Bella Wong. You can set up an appointment to meet
       with her by calling his assist ant, Francy Zingale, at extension 2370.

A redacted copy of the December 6, 2013 Decision is attached hereto as Exhibit 3.

       62. Pursuant to the December 6, 2013 decision, Doe was suspended for a total of sixteen

school days.

       63. Pursuant to the December 6, 2013 decision, Doe was not permitted to participate in

any extracurricular activities, including trying out for the LSRHS athletic teams.

       64. Pursuant to the December 6, 2013 decision, Doe met with a private clinical counselor.

       65. Pursuant to the December 6, 2013 decision, Doe participated in the Mentors in

Violence Prevention Group.




                                                15
            Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 16 of 49



   D. John Doe’s Complaints to Lincoln-Sudbury About the December 6, 2013 Decision
      and Lincoln-Sudbury’s Issuance of the October 1, 2015 Letter Which Notified Doe
      That, “Upon Thorough Interviews and Reviews of Reports,” the Results of Lincoln-
      Sudbury’s Title IX Investigation Were “Inconclusive” and “[t]he District was Not
      Able to Reliably Determine Whether or not the Alleged Incident Reported by [Jane
      Roe] Actually Occurred as Described.”

       66. Beginning in or about December 2014, Doe’s mother sent a number of requests to

Defendants Patterson and Wong noting various errors in the proceedings leading to the

December 6, 2013 disciplinary decision and requesting that Doe’s record be expunged or

corrected.

       67. On December 18, 2014, Doe’s mother emailed Defendant Wong, requesting a

retraction of the December 6, 2013 findings from Doe’s record.

       68. On January 6th, 2015, Defendant Wong responded to Doe’s mother, inviting her to

add any information to the record, and/or meet with Defendant Patterson to discuss objections to

the record, and noting that she could appeal Patterson’s decision with respect to any such

requests to her (Wong).

       69. On January 12, 2015, Doe’s mother emailed Defendant Patterson and formally

requested that the adverse findings be deleted from his record, including record of suspension.

In support of this request, Doe’s mother noted the several discrepancies in Roe’s account of the

incident.

       70. On March 26, 2015, defendant Patterson emailed Doe’s mother, stating: “all are on

board with me editing the language in the behavior report, but the report will still exist, as will

the record of suspension.”

       71. On April 9, 2015, Doe’s mother sent a letter to Defendant’s Wong and Patterson,

appealing the decision not to expunge Doe’s record.


                                                 16
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 17 of 49



       72. On April 17, 2015, Doe’s parents met with Defendant Wong regarding their appeal of

the denial to reverse the December 6, 2013 disciplinary decision. During this meeting, Wong

told Doe’s parents that legal counsel had advised her not to modify or change Doe’s record, but

that they would reevaluate information and talk to legal counsel again. Wong also suggested

during this meeting that on his common application for college admission Doe should not

disclose that he had been suspended.

       73. On May 4, 2015, Doe’s parents wrote to Wong concerning Doe’s appeal and his

school record. Doe’s parents stated that, in connection with Doe’s college applications, he would

not be checking the “No” box concerning his suspension unless LSRH cleared it from his record.

Doe’s parents requested that the suspension be expunged from Doe’s file based on the

information that Roe was not telling the truth about the November 1, 2013 incident. Doe’s

parents also asked Wong how long student records were maintained after graduation and whether

the Department of Education was provided with the names of students involved in these types of

incidents.

       74. Later in May 2015, Wong communicated with Doe’s mother to inform her she was

still speaking with the District’s counsel.

       75. On October 1, 2015, the District sent a letter to Doe’s parents, signed by defendants

Ramos and Elenbaas in their capacities as the Title IX Co-Chairs (“the October 1, 2015 letter”).

       In the October 1, 2015 letter, Ramos and Elenbaas stated:

       This letter is to inform you of the results of a Title IX investigation that took place
       in the Fall of 2013 after a student reported an alleged incident that involved your
       son [John].

       Upon thorough interviews and reviews of reports, Lincoln-Sudbury Regional
       High School investigation has been determined inconclusive. The District was
       not able to reliably determine whether or not the alleged incident report by
       the compliant [sic] actually occurred as described. Hence, at this time, with
                                                 17
            Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 18 of 49



       regard to Title IX, Lincoln-Sudbury will not take any further action with
       regard to the alleged incident. [emphasis supplied]

       As a result of factors unrelated to the investigation, all of the Lincoln-Sudbury
       students allegedly involved in the 2013 incident are now attending different
       schools. There is no reason, therefore, that [John] should have any further contact
       with the compliant [sic] or the other alleged participant in school.

       If you have any questions regarding this investigation, please feel free to contact
       either of us.

A redacted copy of the October 1, 2015 Letter is attached hereto as Exhibit 4.

       76. The October 1, 2015 letter was shown to Doe after his parents received it in

the mail.

   E. The August 24, 2017 Letter from Lincoln-Sudbury to John Doe and His Parents
      Which Retracted the Title IX Investigation Findings in the October 1, 2015 Letter
      and Reinstated the December 6, 2013 Findings.

       77. On or about August 24, 2017, after Doe had graduated from LSRHS and

approximately one year and eleven months after receiving the October 1, 2015 letter, the

District sent a second letter signed by defendant Ramos as “Co-Chair Title IX,” and

defendant Elenbaas as “Co-Chair Title IX (Former)” to Doe and his parents (“August 24,

2017 letter”).

       78. The August 24, 2017 letter stated:

       We are writing to clarify the results of Lincoln-Sudbury’s (“L-S”) November
       2103 Title IX investigation. The results of the Title IX investigation are consistent
       with the letter sent to you on December 6, 2013, not the letter sent to you on
       October 1, 2015. I apologize for this delay in notification. The error was recently
       brought to our attention.

       As stated in the December 6, 2013 letter, it was reported to an L-S clinical
       counselor that [John] restrained a female student while another boy assaulted her
       at an L-S home football game, on the evening of November 1, 2013. After
       investigating this allegation, [John’s] offenses were categorized as physical
       assault and inappropriate sexual behavior, and it was determined that a hearing
       was necessary.
                                                18
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 19 of 49




       Following [John’s] December 5, 2013 discipline hearing, we found there was
       sufficient evidence that an interaction of an egregious nature did occur on the
       evening of November 1st, and that [John’s] role in the incident was one that
       substantially violated one of the core values of L-S (promotion of caring and
       cooperative relationships among all members of the community).

       Please feel free to contact me [sic] with any questions on this investigation.

A redacted copy of the August 24, 2017 Letter is attached as Exhibit 5.

       79. On September 12, 2017, Doe’s mother emailed defendant Ramos to ask why the

District had sent the August 24, 2017 letter.

       80. On September 14, 2017 Ramos responded to Doe’s mother via email, copying

defendant Elenbaas and Doe’s father on the email. In her email, Ramos informed Doe’s mother

that “the case was reviewed as part of an audit, which identified the difference between the two

letters, and requested that the school district issue the new letter to you. The entity conducting

the audit has now closed its review and determined all is in order.”

   F. The United States Department of Education’s Office of Civil Rights (“OCR”)
      Investigation in Which Lincoln-Sudbury Repeatedly Informed OCR of the Evidence
      and the Reasons Why the Results of its Title IX Investigation Into the November 1,
      2013 Incident Were “Inconclusive” and Why Lincoln-Sudbury Could Not Reliably
      Determine Whether or not the Alleged Incident Reported by Jane Roe Actually
      Occurred as Described.

       81. After the issuance of the August 24, 2017 letter, Doe learned that several years

earlier, on or about April 30, 2014, Roe had filed a complaint with the United States Department

of Education’s Office of Civil Rights (“OCR”), alleging that LSRHS had violated Title IX in its

handling of the investigation of the November 1, 2013 incident (“Roe’s Title IX complaint”).

       82. Doe acquired and learned details of OCR’s investigation into Roe’s Title IX

complaint, including details of communications between OCR and the District’s counsel and

LSRHS’s administrators concerning the District’s well-founded explanations for the findings and

                                                 19
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 20 of 49



conclusions set forth in the October 1, 2015 letter, from documents obtained from OCR pursuant

to the Freedom of Information Act (“FOIA”), 5 U.S.C. 552, et. seq.

       83. On or about June 18, 2014, OCR opened its formal investigation into Roe’s Title IX

complaint. Defendant Wong was notified by OCR of the investigation on or about that date.

       84. On June 18, 2014, OCR sent a data request to the District seeking information

concerning Roe’s allegations. OCR’s data request asked for the District’s Title IX grievance

procedures and materials regarding Roe’s allegations and investigation, including all

investigative documents.

       85. Question 4 of OCR’s data request to the District asked for the following information:

       A written explanation for the District’s decisions, including the following:

       a. Interim measures offered, provided, or denied;
       b. Description of any investigation, the outcome, and actions taken as a result;
       c. How the District provided notice of the outcome of any investigation to the
       Complainants;
       d. If the District found harassment that created a hostile environment, the steps
       taken to end it, prevent its recurrence, and remedy the effects.

       86. Question 5 of OCR’s data request asked for: “Any additional information that you

think would be beneficial for OCR to consider in the course of this investigation.”

       87. On July 7, 2014, the District’s legal counsel responded on behalf of the District to

OCR’s data request for information concerning Roe’s Title IX complaint.

       88. In response to OCR’s data request for a copy of LSRHS’s grievance procedures, the

District’s counsel provided OCR with an excerpt from the LSRHS “Program of Studies and

Policy Handbook (Rev. April 10, 2014)” (“2014 Handbook”). This excerpt from the 2014

Handbook contained the exact same “Discrimination Grievance Procedures” as appeared in the

2013 Handbook.



                                                20
              Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 21 of 49



          89. In response to Question 4 of OCR’s data request, the District’s counsel described the

District’s findings concerning Roe’s allegations made against Doe and Male Student #2

concerning the November 1, 2013 incident:

          Due to conflicting information between []’s 2 report, the report of Male Student
          #1 3, and the report of Female Student witness, Lincoln-Sudbury did not feel
          that it had enough evidence to confirm whether the incidents on []
          constituted sexual harassment, sexual assault, physical assault, and/or
          consensual sexual activity. The Sudbury Police Department, who were
          immediately notified and delayed the school-based investigation, also declined to
          bring any charges against Male Student #1or Male Student #2 due to conflicting
          information. As described in A5, infra, Lincoln-Sudbury did feel there was
          sufficient evidence to support that Male Student #1 and Male Student #2 had
          engaged in inappropriate conduct in violation of the core values of the District.
          [emphasis supplied].

          90. In response to Question 5 of OCR’s data request, the District’s counsel further

described the District’s findings concerning Roe’s allegations made against Doe and Male

Student #2 concerning the November 1, 2013 incident:

          -    On approximately November 22, 2013, []’s family provided Lincoln-Sudbury
               with screenshot images of text conversations between [] and Male Student #1
               on the night of the alleged incident; between [] and Male Student #1 after the
               alleged incident; and between [] and Male Student # 2 after the alleged
               incident. Both Male Student #1 and Male Student #2 obtained legal
               representation and refused to participate in any school interview or provide
               any verbal account of the alleged incident. On [] through counsel, Male
               Student #1 provided a written statement with his version of events from the
               night in question. Male Student #1 also provided screenshots of a Facebook
               conversation with the Female Student witness which indicated that []’s
               version of events was not entirely truthful. Ms. [] also interviewed the Female
               Student witness on [].

          -    Overall, after amassing the information gathered from all available sources,
               Lincoln-Sudbury’s investigation concluded that []’s, Male Student #1’s, and
               Female Student witness’s accounts of the incident on [] all varied widely.
               Meanwhile, the Sudbury Police informed Lincoln-Sudbury that no charges

2
    “[]” represents a redaction in a document produced by OCR in response to a FOIA request.
3
    Plaintiff John Doe is referenced in the communications from LSRHS’s counsel to OCR as “Male Student #1.”
                                                         21
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 22 of 49



            were being brought against either Male Student #1 or Male Student #2.

       -    On [] through counsel, Male Student #1 provided his version of events of the
            night in question. Male Student #1 also provided screenshots of a Facebook
            conversation with the Female Student witness which indicated that []’s
            version of events was not entirely truthful.

       -    After the disciplinary hearing, the Housemasters determined that, due to
            conflicting evidence and information regarding the events of [], there was
            insufficient grounds to determine whether Male Student #1 had sexually
            harassed, sexually assaulted, physically assaulted, or engaged in
            consensual activity with []. However, the Housemasters felt that there was
            sufficient evidence to indicate that Male Student #1 had substantially violated
            the core values of LSRHS. As a result, the Housemasters extended Male
            Student #1’s []. [emphasis added].

       91. Between July 2014 and October 2015, OCR personnel and counsel for the District

continued to communicate about the status of OCR’s investigation into Roe’s Title IX complaint

to OCR.

       92. On or about September 30, 2015, OCR counsel notified the District’s counsel that it

was willing to resolve its investigation of Roe’s Title IX complaint contingent on the District

issuing a notice to the complainant of the outcome of the District’s Title IX investigation, and

requested that the District forward OCR a copy of the letter once it was issued.

       93. On or about October 1, 2015, the District sent Doe’s parents the Title IX decision

letter signed by defendants Ramos and Elenbaas, described in Paragraph 75 above.

        94. On or about October 1, 2015, the District also sent a similar letter to Roe’s mother

that described the results of the District’s Title IX investigation, which stated: “After conducting

thorough interviews and review of reports, Lincoln-Sudbury’s investigation has been determined

inconclusive. The District was not able to reliably determine whether or not the alleged incident

reported by [Jane] actually occurred as described.”



                                                 22
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 23 of 49



       95. On or about October 1, 2015, the District also sent a letter to Male Student #2

and/or his parents that described the findings and results of the District’s Title IX

investigation in a manner identical to the findings and results described in the October 1,

2015 letter that the District sent to Doe’s parents.

       96. On October 2, 2015, the District’s legal counsel emailed OCR counsel a copy

of the October 1, 2015 letter that the District had sent to Doe’s parents as well as copies

of the October 1, 2015 letters sent to Roe’s mother and to Male Student #2 and/or his

parents. Counsel for the District also asked OCR counsel if the District needed to take

any further action to get this resolved.

       97. On October 5, 2015, after the issuance of the October 1, 2015 letters, OCR counsel

emailed the District’s legal counsel stating: “Sorry about the incoherent voicemail. The letters

below show LS found sufficient evidence that what was alleged did occur, yet the letters you

sent me on Friday say LS could not find whether the alleged incident occurred.”

       98. On or about October 6, 2015, the District’s legal counsel responded to OCR counsel,

informing OCR counsel that the District determined that Doe and Student # 2 had violated the

student code of conduct and the standards of responsibility, but the District “didn’t feel they had

sufficient evidence that exactly what Roe alleged had happened, whether there was actually

a sexual assault, whether or not there was consent. Therefore, they didn’t feel they had

grounds that the two boys committed an offense under Title IX.” [emphasis supplied]

       99. On or about October 14, 2015, Roe’s parents wrote to the School Committee,

formally requesting an appeal of the October 1, 2015 Title IX findings.




                                                  23
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 24 of 49



       100. Upon information and belief, on or about October 27, 2015, Defendants Ramos and

Elenbaas sent a letter in response to the appeal request lodged by Roe’s parents and offered to

meet with them to discuss their concerns regarding the Title IX findings.

       101. Upon information and belief, on November 10, 2015, Roe’s father emailed

defendant Ramos stating that they had requested an appeal through the School Committee, and

asked Ramos what was the purpose of the proposed meeting.

       102. Upon information and belief, on or about November 11, 2015, defendant Ramos

emailed Roe’s father informing him that Title IX did not require schools to have an appeal

process, but offered to meet with him and Roe’s mother to discuss their concerns regarding the

Title IX investigation and finding.

       103. Upon information and belief, on or about November 12, 2015, one or both of Roe’s

parents emailed Ramos stating that an appeal was required under the District’s Discrimination

Grievance Procedures, pointing out that the District’s discrimination procedures allowed for an

appeal and that their claim under Title IX was a claim concerning discrimination.

       104. Upon information or belief, on or about November 12, 2015, Ramos responded by

email to Roe’s father, stating as follows:

       You are correct with regard to the Discipline Code. However, Title IX
       investigation is a completely different investigation that has nothing to do with the
       investigation done by the Housemasters related to discipline issues.

       What the Discipline Code speaks about is for an appeal for Disciplinary actions
       based on alleged discrimination. It is not about a Title IX investigation. Even
       though “the potential discipline investigation” and the Title IX investigation may
       occur simultaneously, there are 2 different processes.

       Hence, you could appeal any disciplinary action taken based on alleged
       discrimination, however, not a Title IX investigation. Regardless, [] and I are
       more than willing to meet with you to address your concerns regarding the Title
       IX investigation.

                                                24
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 25 of 49



       I hope this clarifies the difference between a disciplinary action and a Title IX
       investigation.

       105. Upon information and belief, Roe’s parents met with Defendants Ramos and

Elenbaas to discuss the Title IX investigation and October 1, 2015 findings.

       106. Upon information and belief, the School Committee reviewed the Title IX

investigation involving Roe’s allegations against Doe and the October 1, 2105 inconclusive

findings decision. On or about February 3, 2106, the School Committee informed Roe’s parents

that the School Committee was satisfied that the District had conducted their investigation in a

manner that was appropriate and non-discriminatory.

   G. OCR’s Refusal to Accept Lincoln Sudbury’s Explanation for its October 1, 2015
       Title IX Findings and Background Concerning OCR’s April 2011 Dear Colleague
       Letter.

       107. After the School Committee affirmed the October 1, 2015 Title IX findings, Roe’s

mother subsequently complained to OCR’s investigator about LSRHS’s refusal to retract the

findings set forth in the October 1, 2015 letter and the School Committee’s response that the

District had conducted their investigation into her daughter’s allegations in a manner that was

appropriate and non-discriminatory.

       108. In response, OCR kept open its investigation, and requested additional information

from the District.

       109. Approximately three years prior to the filing of Roe’s Title IX complaint, on April 4,

2011, the OCR issued a “Dear Colleague Letter” to educational institutions that are the recipients

of federal funds (“regulated parties”), including public high schools such as LSRHS, to ensure

that they were meeting their obligations under Title IX’s prohibitions against discrimination on

the basis of sex, which includes sexual harassment and sexual violence (“sexual misconduct”).


                                                25
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 26 of 49



       110. The Dear Colleague Letter stated that, to comply with Title IX, federal funds

recipients must "publish a notice of nondiscrimination and to adopt and publish grievance

procedures. Because of these requirements, which are discussed in greater detail in the following

sections, schools need to need to ensure that their employees are trained so that they know to

report sexual harassment to appropriate school officials and so that employees with the authority

to address harassment know how to respond properly.”

       111. The Dear Colleague Letter required schools to adopt a relatively low burden of

proof – “more likely than not” – in cases involving sexual misconduct.

       112. The Dear Colleague Letter stated that schools should “minimize the burden on the

complainant.”

       113. The Dear Colleague Letter, while stating that state-supported schools must provide

due process to the alleged perpetrator, also stated that schools should ensure that steps taken to

accord due process to the alleged perpetrator do not restrict or unduly delay the Title IX

protections for the complainant.

       114. The Dear Colleague Letter states that schools should give both parties the right to

appeal a decision.

       115. After the Dear Colleague Letter was published, many schools changed their sexual

assault and sexual harassment policies and procedures.

       116. The OCR treated the Dear Colleague Letter as binding on regulated parties for all

practical purposes and pressured regulated parties to aggressively pursue investigations of sexual

assaults on campus.

       117. In June 2014, Former DOE Assistant Secretary for Civil Rights, Catherine J.

Lhamon (“Lhamon”), testified at a Senate Hearing that that “some schools are still failing their

                                                 26
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 27 of 49



students by responding inadequately to sexual assaults on campus. For those schools, my office

and this Administration have made it clear that the time for delay is over.” Lhamon emphasized

the guidance contained in the April 2011 Dear Colleague Letter, stating that “The 2011 DCL

affirms that the Title IX requirements for sexual harassment and OCR’s 2001 guidance on sexual

harassment also apply to sexual violence and lays out the specific Title IX requirements

applicable to sexual violence. . . . “It also provides guidance and examples about key Title IX

requirements and how they relate to sexual violence – including schools’ obligations to have a

policy against sex discrimination, the important role of Title IX coordinators, and the

requirements for a school’s grievance procedures to be prompt and equitable.” Lhamon also

emphasized a commitment to make OCR enforcement activity more transparent, including

making public the list of institutions being investigated, and noted that “this new transparency

adds an important tool to the culture change . . , and beginning a new era when our collective

disapprobation of sexual violence holds fuller salience and effect” at learning institutions.

Finally, she stated that “This Administration is committed to using all its tools to ensure that all

schools comply with Title IX . . .” She further told the Committee: “If OCR cannot secure

voluntary compliance from the recipient, OCR may initiate an administrative action to terminate

and/or refuse to grant federal funds or refer the case to the DOJ to file a lawsuit against the

school.”

   H. Lincoln-Sudbury’s Ongoing Concerns About Its Reputation and Public Standing in
      Light of OCR’s Open Investigation and Unfavorable Media Reports That the
      District Was Under Investigation for its Mishandling of a Sexual Assault Claim.

       118. In early February 2015, the District’s legal counsel contacted OCR legal counsel

because the District had not received any finding or closure letter from OCR. The District’s

counsel informed OCR counsel that The Boston Globe had contacted LSRHS and that the Globe

                                                 27
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 28 of 49



seemed to be aware of the investigation into Roe’s Title IX complaint. OCR’s legal counsel

brought to the District’s counsel’s attention a November 2014 article in The Huffington Post,

titled, “Department of Education Investigating K-12 School Districts for Mishandling Sexual

Assault.” The article noted that not only were colleges facing heightened federal scrutiny about

their handling of sexual assault cases, but that a number of K-12 school districts were under

investigation by OCR for the same reason. The article included a list of 24 elementary and

secondary schools that were under investigation, including the OCR’s investigation of Lincoln-

Sudbury for a complaint that was opened by OCR on June 18, 2014, the date on which Roe’s

Title IX complaint was opened by OCR.

       119. On February 18, 2015, an article titled “Feds looking into complaint related

to Lincoln-Sudbury assault claim,” appeared in the MetroWest Daily News, noting that

the Department of Education was investigating a complaint related to a past sexual

assault claim at LSRHS.

       120. On August 9, 2016, the District’s counsel wrote to OCR counsel concerning

the fact that the investigation of Roe’s Title IX complaint was still open. The District’s

counsel was under the impression that closure was being recommended in the case, and

told OCR that the District wanted very much to resolve the matter because LSHRS

continued to appear in OCR’s database as having an open Title IX sexual violence

complaint every time a member of the public submitted a FOIA request for information

concerning OCR’s open secondary school cases.

       121. On or about August 10, 2016, the District’s legal counsel spoke with OCR counsel.

OCR legal counsel explained that OCR would likely issue a violation on the failure of LSRHS to

issue written notice to Roe about the results of the District’s investigation into Roe’s allegations,

                                                 28
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 29 of 49



and that OCR was working on requesting additional documents. According to OCR counsel’s

note to herself, the District’s legal counsel “made clear that the district would like to do anything

possible to resolve ASAP.”

       122. On October 13, 2016, the District’s legal counsel wrote to OCR counsel expressing

frustration with OCR’s delay in resolving the investigation into Roe’s Title IX complaint. The

District’s counsel described the history of the investigation and the District’s responses to OCR’s

multiple data requests, including data requests for other cases of sexual assault allegations at

LSRHS. The District’s counsel described how, at OCR’s request, the District had issued the

October 1, 2015 Title IX decision letters to the three students (Doe, Roe and Student #2) of the

outcome of the District’s Title IX investigation to resolve the complaint, and that even though

the District had complied with this request, OCR had not closed the investigation. Because of the

delay, the District’s counsel requested an in-person meeting with OCR counsel and superiors to

discuss a timeline for resolution of the complaint and to approve any resolution or monitoring

agreement under Title IX.

   I. Lincoln-Sudbury Succumbs to OCR’s Demand to Issue the August 24, 2017
      Retraction Letter Vacating the October 1, 2105 Inconclusive Findings Letter
      as a Means of Placating OCR and as a Quid Pro Quo for OCR’s Closure of
      the Investigation Into Roe’s Title IX Complaint.

       123. On August 14, 2017, OCR counsel communicated with the District’s counsel by

phone about OCR’s investigation into Roe’s Title IX complaint. In an email that same day, OCR

counsel wrote to the District’s counsel:

       Attached please find an email that includes images of the original notice letters
       sent to the respondents on [] and []. Also attached is a pdf of the incorrect notice
       letters issued to the complainant and respondents on []. As I explained, the
       District originally provided written notice to the respondents but not to the
       complainant, so OCR asked that the District issue written notice to the
       complainant. The [] letters, however, stated that the investigations were
       inconclusive even though they were not. In an interview with [] on 12/14/15, she
                                                 29
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 30 of 49



        acknowledged this error. At OCR’s request, the District held off on issuing
        corrected notice.

        At this time, OCR would like the District to issue corrected notice prior to OCR
        closing this complaint. The corrected notice to the recipients should rescind the []
        letters and refer them to the findings as described in the original letters from []
        and []. The corrected notice to the complainant should rescind the [] letter and
        explain the District’s findings consistent with the findings described in the [] and
        [] letters. I would like to have my chief attorney review and approve the corrected
        notices prior to their issuing to ensure that OCR and the District are on the same
        page for this final round of notices. [italics in original)].

        124. On August 21, 2017, the District’s counsel sent OCR counsel copies of the draft

notice of retraction letters via email.

        125. On August 28, 2017, OCR counsel sent to the District’s counsel the copies of the

draft notice of retraction letters that OCR had edited.

        126. On August 29, 2017, the District’s counsel sent OCR counsel further drafts of the

notice of retraction letters with edits that defendant Wong had made to them.

        127. On August 30, 2017, OCR informed the District’s counsel that the revised notice

letters had been “approved by OCR,” and thanked her for “checking before sending them out.”

        128. On or about August 30, 2017, Defendants Ramos and Elenbass sent the letter dated

“August 24, 2017” described in paragraph 78 above to Doe and his parents rescinding the

October 1, 2015 letter.

        129. On September 6, 2017, the District’s counsel sent to OCR counsel copies of the

notice of retraction letters that had been sent to Doe, Roe and Male Student #2.

        130. On September 7, 2017, the day after OCR received copies of the District’s letters

that rescinded the October 1, 2015 inconclusive findings letter, OCR issued a letter to defendant

Wong, copying the District’s legal counsel, informing Wong that OCR had concluded its

investigation of Roe’s Title IX complaint, and reporting the results of the investigation. In this

                                                 30
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 31 of 49



letter, OCR described that the District had made a determination based on a preponderance of the

evidence that the sexual misconduct did occur, that the District issued inaccurate notice letters to

Roe, Doe and Student #2) on October 1, 2015, that at OCR’s request, the District rescinded the

incorrect notices and provided corrected notices dated August 24, 2017, and that the District’s

delay in issuing the recission letter dated August 24, 2017 was at OCR’s request pending

conclusion of its investigation.

   J. Lincoln-Sudbury Retracted the October 1, 2015 “Inconclusive Findings” Letter
      Even Though the District Believed That the October 1, 2015 Letter Was an
      Accurate Statement of its Title IX Findings.

       131. Defendants Ramos, Elenbaas and Wong, under the advice and direction of the

District’s counsel, allowed the August 24, 2017 letter to be sent out to Doe and his parents

despite knowing that the October 1, 2015 letter was an accurate statement of the District’s Title

IX investigation findings with respect to Roe’s allegations against Doe.

       132. On February 6, 2017, counsel for Roe sent a demand letter to Defendant Wong,

demanding $350,000 in damages from the District for violations of Doe’s rights under Title IX,

42 U.S.C. § 1983, and various state tort claims, along with a copy of a draft civil complaint.

       133. On April 24, 2018, Roe filed a lawsuit in the United States District Court for the

District of Massachusetts, against Lincoln-Sudbury Regional School District, Bella Wong, Aida

Ramos and Leslie Patterson, alleging violations of, and claims under, Title IX, 42 U.S.C. § 1983,

and Massachusetts state tort law (Jane Roe v. Lincoln-Sudbury Regional School District, Bella

Wong, Aida Ramos and Leslie Patterson, Dkt. No. 1:18-CV-10792-FDS) (“Roe’s Civil

Action”). As of the date of this complaint Roe’s case is still pending.




                                                 31
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 32 of 49



       134. In connection with Roe’s civil action, on June 27, 2019, defendant Ramos was

deposed. In her deposition, Ramos was asked about the second paragraph of the October 1, 2015

Letter sent to Roe.

               Q.      And the second paragraph, you state, “After conducting thorough
                       interviews and review of reports, Lincoln-Sudbury’s investigation has
                       been determined inconclusive. The District was not able to reliably
                       determine whether or not the alleged incident reported by [Redaction]
                       actually occurred as described.”

               Q.      Did you believe that to be accurate on October 1, 2015?

               A.      Yes.

               Q.      Why?

               A.      There were very confusing different stories of the events that [redaction]
                       shared with us.

               Q.      I believe you agreed with me earlier that you agreed with the conclusion
                       of Ms. Burke, that something of an egregious nature had occurred.

               A.      Something happened, yes. But what exactly happened, we couldn’t
                       pinpoint what exactly happened.

Roe’s Civil Action, 6/27/2019 Ramos Deposition at pp. 103-104.

       135. Later in her deposition in Roe’s Civil Case, defendant Ramos was asked about the

August 24, 2017 letter that she and defendant Elenbaas sent out. Ramos testified that the August

24, 2017 letter was sent out because OCR would not close out the investigation of Roe’s Title IX

complaint unless the letter was sent.

       136. Ramos was asked about the contradictory language contained in the October 1, 2015

letter (describing their Title IX investigation’s inconclusive findings) and the language in the

August 24, 2017 letter (stating that the October 1, 2015 letter incorrectly reported their findings).

       Q.      So it was incorrect to say that the investigation was inconclusive?



                                                 32
        Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 33 of 49



       A.     The Office of Civil Rights ask to us write this letter, and then when the case kept
              moving forward from one person to the other, the second person ask us to resend
              the letter and send this letter. So these two letters came as an advisement from
              OCR for us to send this letter to the [redaction].

       Q.     And is it your understanding that OCR directed what the content of each letter
              should be?

       A.     Correct.

       Q.     So OCR advised you, in October of 2015, to send a letter saying it was
              inconclusive?

       A.     Advised by our attorney.

       Q.     So OCR advised you, in October of 2015, to send a letter to the [redaction] stating
              that the investigation had been inconclusive?

       A.     Correct. To our attorney. Not to me directly.

       Q.     Right. Did you ever have any discussion with anybody at OCR about sending
              these letters?

       A.     No.

       Q.     So anything you did was in response to your attorney?

       A.     Correct.

       Q.     Between October of 2015 and August of 2017, did you have any other
              communications from OCR about what they wanted you to send to the
              [redaction]?

       A.     Me directly, no.

       Q.     Or are you aware of any other communications that OCR had with your attorney?

       A.     The attorney will call OCR and ask for closure, like: Close it; whatever we need
              to do, we’ll do, just close it. But they kept saying it’s still sitting somewhere.

Roe’s Civil Action, 6/27/2019 Ramos Deposition at pp. 109-110.




                                               33
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 34 of 49



       K. Lincoln-Sudbury’s Failure to Adequately Train and Supervise Employees in
          Title IX Matters.

       137. During her deposition in Roe’s Civil Action, Ramos was asked, when she started

working at LSRHS in 2013, what policies the District had regarding conducting Title IX

investigations. Ramos testified as follows:

       Q.      We won’t go through all of these, but I wanted to ask you, if you look at topic
               four, did the district have, -- when you arrived in 2013, did the district have any
               policies in place as far as how to conduct a Title IX investigation?

       A.      They somewhat did. The director of student services at the time had the
               responsibility of doing - - oh, maybe not. Maybe we changed it when we got
               there. And it was revised by the time I got there.

               When I got there it was revised again because there was a lot of changes in the
               administrative, in the administration at that time.

       Q.      Was there a written policy?

       A.      No. We followed the TitleIX.gov. protocol.

       Q.      So the district – correct me if this is an overstatement. So the district’s policy was
               to follow the government protocol?

       A.      Yeah.

       Q.      Okay.

       A.      Yes.

       Q.      Did that include the Dear Colleague Letter, when you were employed at Lincoln-
               Sudbury?

       A.      I read the Dear Colleague Letter later.

Roe’s Civil Action, 6/27/2019 Ramos Deposition at pp. 18-19.

       138. Ramos also testified that when she arrived at LSRHS in 2013, there was a

preexisting Power Point related (Exhibit 38 to Ramos 6/27/2109 Deposition) that was used for

mandated training of staff. Roe’s Civil Action, 6/27/2019 Ramos Deposition at 118-119. The

                                                 34
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 35 of 49



portion of this Power Point presentation concerning Title IX references the District’s prior “Title

IX Coordinator, Nancy O’Neill,” and does not contain, or refer to, any procedures or protocols

for conducting a Title IX investigation, nor does it even refer any procedures set forth in the

OCR’s Dear Colleague Letter.

   139. Doe and his parents were never informed that the District’s policies for conducting its

Title IX investigations could be found on any website.

       L. Lincoln-Sudbury Continues to Maintain Records in Its Files Concerning
          Plaintiff’s Doe’s Discipline and Suspension.

       140. Upon information and belief, the District continues to maintain records concerning

John Doe in its files in hard copy and electronic format that mention or refer to the allegations

made against Doe by Roe, the adverse findings the District made against Doe that he was “an

instigator of physical and sexual harassment” and the school suspension that was imposed on

him, including, but not limited to, the following records:

       (a) Emails and other documents describing the allegations and charges against Doe;

       (b) The December 2, 2013 charge letter;

       (c) The December 6, 2013 decision letter;

       (d) The August 24, 2017 retraction letter;

       (e) A disciplinary summary; and,

       (e) Documents and other information compiled by Lincoln-Sudbury in the course of its

Title IX investigation and/or deliberations concerning the allegations made by Roe against Doe.

       141. In April 2017, Defendant Patterson was contacted by, and communicated with, a

representative of a college to which Doe had applied for admission concerning Doe’ application

for admission on which Doe had indicated that he had been suspended while he was a student at

LSRHS.
                                                35
          Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 36 of 49



                                             COUNT 1

                       Violation of Fourteenth Amendment Due Process
                             and Statutory Rights Under Title IX
          (42 U.S.C. § 1983--Against Defendants Wong, Ramos, Elenbaas, Patterson,
          Medeiros, Crawford and Burke in Their Individual and Official Capacities)

        142. Plaintiff John Doe repeats and realleges each and every allegation hereinabove

as if fully set forth herein.

        143. Title 42 U.S.C. § 1983 creates a private cause of action for persons who are denied a

federal constitutional or statutory right by a “person” acting under color of state law.

        144. At all times material to this Complaint, the Lincoln-Sudbury Regional School

District. the Lincoln-Sudbury Regional School Committee, and the Lincoln-Sudbury Regional

High School were state actors.

        145. At all times material to this Complaint, Defendants Wong, Ramos, Elenbaas,

Patterson, Medeiros, Crawford and Burke were acting under color of Massachusetts state law.

        146. The Fourteenth Amendment to the U.S. Constitution provides that no state shall

deprive any person of life, liberty, or property without due process of law. Procedural due

process protects an individual from deprivations of protected interests that are unfair.

        147. Plaintiff Doe has a protected property interest in pursuing his education, as well as

future educational and employment opportunities and occupational liberty, of which he cannot be

denied without due process.

        148. Plaintiff Doe has a protected interest in his good name, reputation, honor, and

integrity, which cannot be impugned without due process.

        149. Plaintiff Doe has a constitutional due process right to be free from arbitrary

disciplinary decisions.

                                                 36
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 37 of 49



       150. Plaintiff Doe was entitled to notice, a meaningful opportunity to be heard, and

process commensurate with the seriousness of the allegations and potential discipline, sanctions,

and repercussions he was facing.

       151. Plaintiff Doe was entitled to fundamentally fair procedures to determine whether he

was responsible for being an instigator of physical and sexual harassment.

       152. Defendant Lincoln-Sudbury Regional School District and the individual Defendants

were obligated under the Fourteenth Amendment to provide Doe with due process in the

District’s investigations, disciplinary proceedings, and decisions concerning allegations of sexual

misconduct.

       153. The defendants acting under color of state law and in their individual capacities,

violated Plaintiff Doe’s constitutional rights to due process by failing to provide him with

adequate notice, and a fundamentally fair and reliable investigation, hearing, decision, and

appeal process. They also deprived him of his federal statutory rights as a respondent in Title IX

proceedings.

       154. Plaintiff Doe was denied his rights to due process, including his Title IX rights, as a

result of the Defendants’ actions and omissions which include the following:

       (a) The Defendants never gave Plaintiff Doe timely notice that the District’s

           investigation into Roe’s allegations, including the December 5, 2013 hearing, was a

           Title IX proceeding or that Doe could be found responsible for “sexual harassment”

           under Title IX.

       (b) The Defendants’ investigation, including the December 5, 2013 hearing, was a Title

           IX proceeding, as described repeatedly in numerous communications made by the

           District to OCR, and as reflected in the letters of October 1, 2015 and August 24,

                                                37
 Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 38 of 49



   2017.

(c) Even though the Discrimination Grievance Procedures contained in the District’s

   2013 Handbook applied to Title IX gender discrimination proceedings, the

   Defendants failed to provide Plaintiff Doe with the procedural due process

   protections to which he was entitled, as described in the Grievance Procedures,

   including, but not limited to, the requirement that “[a]ll hearings and investigations

   must follow due process procedures that guarantee that both parties will have the

   right and opportunity to present evidence and witnesses and to question witnesses at

   all steps.”

(d) The District’s 2013 Handbook did not give notice to Plaintiff Doe of the standard of

   proof that applied to the December 5, 2013 proceedings.

(e) The December 2, 2013 charge letter did not give notice to Plaintiff Doe of the

   standard of proof that applied to the December 5, 2013 proceedings.

(f) The December 2, 2013 charge letter informing Plaintiff Doe of the allegations made

   by Roe only gave notice to Plaintiff Doe that his alleged offenses were “physical

   assault and inappropriate sexual behavior.” The notice letter did not allege “sexual

   harassment,” which the 2013 Handbook describes as a form of discrimination, which,

   at minimum, entitled Doe to the process set forth in the Discrimination Grievance

   Procedures.

(g) The December 6, 2013 decision letter found that Plaintiff Doe was “an instigator of . .

   . sexual harassment,” even though the December 2, 2013 charge letter only noticed an

   allegation of “inappropriate sexual behavior.”

(h) The December 6, 2013 decision letter in which the Defendants found that Plaintiff

                                        38
 Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 39 of 49



   Doe was an “instigator of physical and sexual harassment” did not state what standard

   of proof was used to evaluate the evidence, nor did it state that the determination

   expressed in that letter had been made using the preponderance of evidence standard,

   as required by the guidance in OCR’s 2011 Dear Colleague Letter.

(i) The December 6, 2013 decision letter stated that Plaintiff Doe was “an instigator of

   both physical and sexual harassment” even though the District told OCR that the

   Housemasters had determined after the December 5, 2013 hearing that, due to

   conflicting evidence and information regarding the events of November 1, 2013, there

   were insufficient grounds to determine whether Doe had sexually harassed, sexually

   assaulted, physically assaulted, or engaged in consensual activity with Roe.

(j) The August 24, 2017 letter retracting the October 1, 2015 Title IX finding that the

   District could not reliably determine whether or not the incident alleged by Roe had

   occurred was because of the Defendants’ and the District’s concerns about the

   District’s reputation and public standing in light of unfavorable media attention and

   publicly available information from OCR showing that the District was under

   continuing investigation for a Title IX sexual violence complaint.

(k) The Defendants issued the District’s August 24, 2017 retraction letter because of

   pressure to meet OCR’s demands that the District retract the October 1, 2015

   inconclusive findings letter as a quid pro quo for OCR’s closure of its investigation

   into Roe’s Title IX complaint.

(l) The District’s August 24, 2017 retraction letter was issued even though the

   Defendants knew that the October 1, 2015 letter was an accurate statement of the

   findings of their Title IX investigation.

                                         39
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 40 of 49



        (m) Despite the requirement in the 2013 Handbook’s Discrimination Grievance

            Procedures that both parties would be notified of decisions made by the School

            Committee in any appeals taken by a party, the Defendants never informed Doe or his

            parents that Roe had appealed the October 1, 2015 inconclusive findings to the

            School Committee and that the School Committee had informed Roe’s parents that

            the Committee was satisfied that the District had conducted their investigation in a

            manner that was appropriate and non-discriminatory.

        (n) The Defendants’ issuance of the August 24, 2017 letter disregarded the accurate

            findings of the District’s Title IX investigation as expressed in the District’s October

            1, 2015 decision letter and in the many pre-August 2017 statements that the District

            made to OCR justifying the inconclusive findings described in the October 1, 2015

            letter.

        (o) Prior to sending the District’s August 24, 2017 retraction letter, the Defendants never

            notified Plaintiff Doe or his parents that they intended to rescind the October 1, 2015

            inconclusive findings letter.

        (p) Plaintiff Doe was deprived Doe of any meaningful opportunity to be heard before the

            issuance of the District’s August 24, 2017 retraction letter.

        155. The Defendants acted intentionally, willfully, recklessly or with callous and

deliberate indifference to Plaintiff Doe’s constitutional and statutory rights.

        156. As a result of the actions of Defendants Wong, Ramos, Elenbaas, Patterson,

Medeiros, Crawford and Burke, Plaintiff Doe’s constitutionally protected rights to due process

and his statutory rights under Title IX have been, and continue to be, violated.




                                                   40
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 41 of 49



       157. The Defendants unlawful conduct continues because Lincoln-Sudbury continues to

maintain and hold records and documents in the District’s files that reference the adverse

findings and Plaintiff Doe’s suspension, all of which are the product of the Defendants’

violations of due process and Title IX.

       158. As a direct and proximate result of these due process violations, Plaintiff Doe has

suffered, and continues to suffer, ongoing substantial injury.

       159. This injury includes substantial monetary damages. Plaintiff Doe was suspended

from school for sixteen days. He was denied participation in extracurricular activities, including

sports. He suffered damage to his reputation and public humiliation when it became known

within the Lincoln-Sudbury school community that he had been accused by Roe and it had been

determined that he was “an instigator of both physical and sexual harassment.” The continued

maintenance of the adverse findings and suspension records in Lincoln-Sudbury’s files are an

impediment to his continued pursuit of his career and possible future educational opportunities

and have resulted in damages yet to be determined and presently incalculable.

       160. Plaintiff Doe is entitled to punitive damages because the Defendants’ conduct

involved intentional, reckless, or callous indifference to Plaintiff Doe’s federally protected rights.

       161. Pursuant to 42 U.S.C. § 1988, Plaintiff Doe is entitled to his attorneys fees incurred

in bringing this action.

       162. Alternatively, if Defendant Ramos accurately described in her deposition testimony

in Roe’s Civil Case that, in 2013, the District had no written protocol for conducting a Title IX

investigation and relied on some unspecified protocol on a website titled “TitleIX.gov,” the

Defendants violated Plaintiff Doe’s due process rights by failing to give Doe any notice of the

District’s procedures for conducting a Title IX investigation, as required by Title IX and its

                                                 41
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 42 of 49



implementing regulations. The lack of any published process by the District, or any directive in

the 2013 Handbook to a website where the process could be found, deprived Doe of basic

fairness in the proceedings in which he was found to be an instigator of physical assault and

sexual harassment.

          163. The failure to notify Plaintiff Doe of the District’s Title IX process deprived him of

notice of the following: (a) how the investigation would proceed and on what schedule, (b) who

would conduct the investigation, (c) what information he was entitled to receive concerning the

allegations made against him, including statements made by his accuser and any witnesses, (d)

whether he was entitled to a hearing, and what rights he had at the hearing, including the right to

confront and cross-examine his accuser, the right present evidence and witnesses, and the right to

question witnesses, (e) the evidentiary standard under which the factfinder would judge the

allegations and evidence, and (f) the process for appeal.

                                              COUNT 2

                 Monell Liability for Failure to Adequately Train and Supervise.
             (42 U.S.C. § 1983--Against Defendant Lincoln-Sudbury Regional School
              District and the Lincoln-Sudbury Regional School District Committee)

          164. Plaintiff John Doe repeats and realleges the forgoing paragraphs as if fully set forth

herein.

          165. The Fourteenth Amendment to the U.S. Constitution provides that no state shall

deprive any person of life, liberty, or property without due process of law. Procedural due

process protects an individual from deprivations of protected interests that are unfair.

          166. Plaintiff Doe has a protected property interest in pursuing his education, as well as

future educational and employment opportunities and occupational liberty, of which he cannot be

denied without due process.

                                                   42
            Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 43 of 49



       167. Plaintiff Doe has a protected interest in his good name, reputation, honor, and

integrity, which cannot be impugned without due process.

       168. Title 42 U.S.C. § 1983 creates a private cause of action for persons who are denied a

federal constitutional or statutory right by a “person” acting under color of state law.

       169. Municipalities and other bodies of government are “persons” for purposes of actions

brought under § 1983.

       170. At all times material to this Complaint, Defendants Wong, Ramos, Elenbaas,

Patterson, Burke, Medeiros and Crawford were state actors working for the Lincoln-Sudbury

Regional School District.

       171. At all material times to the Complaint, Defendants Wong, Ramos, Elenbaas,

Patterson, Burke, Medeiros and Crawford acted under color of state law.

       172. On information and belief, at all times material to this Complaint, the District and

the School Committee, through their legal counsel, had final policy making authority over

Lincoln-Sudbury Regional High School’s policies related to the District’s Title IX procedures.

       173. The District and the School Committee knew or should have known that the

District’s response to an allegation of sexual misconduct by a student must comply with federal

law, including due process requirements, as well as published rules and guidance under Title IX.

       174. The District and the School Committee failed to properly train and supervise District

employees concerning the due process and Title IX requirements for investigating and

addressing an allegation of sexual misconduct made against a student in at least the following

respects:

                (a) To the extent that the 2013 Student Handbook set forth procedures for

       addressing allegations of sexual misconduct made against a student, the District and the

                                                 43
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 44 of 49



       School Committee failed to train its employees, including Defendants Wong, Ramos,

       Elenbaas, Patterson, Medeiros, Crawford and Burke, on the implementation of, and

       adherence to, such published procedures and failed to ensure that such procedures were

       followed.

               (b) The District and the School Committee failed to implement any procedures or

       guidance setting forth the standard of proof to be used by decisionmakers when

       evaluating allegations of sexual misconduct made against a student.

               (c) To the extent that Defendant Ramos accurately described in her deposition

       testimony in Roe’s Civil Case that, in 2013, the District had no written protocol for

       conducting a Title IX investigation and relied on some unspecified protocol on a website

       titled “TitleIX.gov,” the District and the School Committee failed to promulgate adequate

       protocols and procedures for responding to and addressing allegations of sexual

       misconduct made against a student to comply with due process requirements and Title IX

       requirements.

       175. The District and the School Committee’s failure ensure proper training and

supervision of its employees as to the due process and Title IX requirements for addressing an

allegation of sexual misconduct was pervasive, on-going, and wide-spread, at all times relevant

to this complaint, and the District and the School Committee had actual or constructive

knowledge of this failure, as well as final authority to implement proper training and supervision.

       176. Given the above-described lack of training and supervision, it was foreseeable to the

District and School Committee that an accusation of sexual misconduct would result in due

process violations for the accused, and as set forth in Count 1, the District’s response to Roe’s




                                                 44
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 45 of 49



allegation against Doe in fact resulted in violations of Doe’s constitutional due process rights, as

well as his rights under Title IX.

       177. As a direct and proximate result of these due process violations, Plaintiff Doe has

suffered, and continues to suffer, ongoing substantial injury.

       178. This injury includes substantial monetary damages. Plaintiff Doe was suspended

from school for sixteen days. He was denied participation in extracurricular activities, including

sports. He suffered damage to his reputation and public humiliation when it became known

within the Lincoln-Sudbury school community that he had been accused by Roe and it had been

determined that he was “an instigator of both physical and sexual harassment.” The continued

maintenance of the adverse findings and suspension records in Lincoln-Sudbury’s files are an

impediment to his continued pursuit of his career and have resulted in damages yet to be

determined and presently incalculable.

       179. Plaintiff Doe is entitled to punitive damages because the Defendants’ conduct

involved intentional, reckless or callous indifference to Plaintiff Doe’s federally protected rights.

       180. Pursuant to 42 U.S.C. § 1988, Plaintiff Doe is entitled to his attorneys fees incurred

in bringing this action.




                                                 45
           Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 46 of 49



                                              COUNT 3

               Monell Liability: Lincoln-Sudbury Regional School District’s Final
                Authority Over the Decision to Retract the October 1, 2015 Letter
             (42 U.S.C. § 1983 against Lincoln Sudbury Regional School District and
                   the Lincoln-Sudbury Regional School District Committee)

          181. Plaintiff John Doe repeats and realleges the forgoing paragraphs as if fully set forth

herein.

          182. On information and belief, at all times material to this Complaint, Defendants

Lincoln-Sudbury Regional School District and the Lincoln-Sudbury Regional School District

Committee had final authority over student discipline decisions, Title IX investigations, and to

negotiate through the District’s legal counsel resolutions of complaints filed against the District

with the Department of Education’s Office of Civil Rights (“OCR”), alleging violations of Title

IX by the District.

          183. The District and the School Committee violated Plaintiff Doe’s due process rights

when, through its counsel, it:

          (a) directed defendants Ramos and Elenbaas to issue the August 24, 2017 letter

             retracting the October 1, 2015 letter, even though they knew that the October 1, 2015

             decision letter accurately stated that the Title IX investigation was inconclusive and

             could “not reliably determine whether or not the alleged incident report by the

             compliant [sic] actually occurred as described.”

          (b) directed defendants Ramos and Elenbaas to issue the August 24, 2017 letter even

             though they knew that the portion of the December 6, 2013 letter stating that Doe was

             an “instigator of both physical and sexual harassment” was erroneous and could not

             have been based on a preponderance of the evidence standard.


                                                   46
         Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 47 of 49



        (c) directed Defendants Ramos and Elenbaas to issue the August 24, 2017 letter because

              of concerns about the District’s reputation and public standing in light of unfavorable

              media attention and publicly available information from OCR showing that the

              District was under continuing investigation for a Title IX sexual violence complaint.

        (d) directed defendants Ramos and Elenbaas to issue the August 24, 2017 letter as a quid

              pro quo for OCR’s agreement to close its investigation of the District based on Roe’s

              Title IX complaint.

        184. These actions were intentional, willful, reckless or with callous and deliberate

indifference to Plaintiff Doe’s constitutional and statutory rights.

        185. As a direct and proximate result of these due process violations, Plaintiff Doe has

suffered, and continues to suffer, ongoing substantial injury.

        186. This injury includes substantial monetary damages. The continued maintenance of

the adverse findings and suspension records in Lincoln-Sudbury’s files are an impediment to his

continued pursuit of his career and have resulted in damages yet to be determined and presently

incalculable.

        187. Plaintiff Doe is entitled to punitive damages because the Defendants’ conduct

involved intentional, reckless, or callous indifference to Plaintiff Doe’s federally protected rights.

        188. Pursuant to 42 U.S.C. § 1988, Plaintiff Doe is entitled to his attorneys fees incurred

in bringing this action.

                                      PRAYER FOR RELIEF

         WHEREFORE, John Doe respectfully requests that this Court:

         a.       Immediately order Defendants to reinstate the Title IX decision and findings set

 forth in the October 1, 2015 Title IX decision letter;

                                                   47
            Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 48 of 49



        b.       Immediately order Defendants to expunge all other documents in Plaintiff

 Doe’s educational and disciplinary records that are maintained by the District that include or

 make reference to (1) Roe’s allegations against John Doe, including any charges, (2) any

 adverse findings made against Doe, and (3) any sanctions imposed on Doe, including Doe’s

 suspension from school;

        c.       Immediately restrain, and permanently enjoin Defendants from making any

 future notation of any charges, interim restrictions, findings and/or sanctions on John Doe’s

 transcript, education record, and disciplinary record;

        d.       Issue a Declaration pursuant to 28 U.S.C. § 2201 that, by engaging in the

 actions and occurrences alleged in this Complaint, including the continued maintenance of

 John Doe’s file that contains references to the results of the December 6, 2013 disciplinary

 hearing and the August 24, 2017 letter, the Defendants in their official or individual

 capacities, or both, willfully, recklessly or with callous indifference have violated and

 continue to violate Doe’s Fourteenth Amendment rights to due process and protections

 afforded him under Title IX.

        e.       Award compensatory and punitive damages against the Lincoln-Sudbury

 Regional School District for reckless or intentional violations of John Doe’s due process

 and Title IX rights.

       f.        Award compensatory and punitive damages against each of the individual

defendants in their individual capacities pursuant to 42 U.S.C. § 1983 for violations of John

Doe’s rights under the federal constitution and statute, acting intentionally and with callous

indifference; and,

       g.        Award John Doe his attorney’s fees and costs and such other relief as the Court

                                                 48
        Case 1:20-cv-11564-FDS Document 1 Filed 08/21/20 Page 49 of 49



deems proper and just.

                                        JURY DEMAND

       Plaintiff hereby claims and demands a trial by jury on all claims so triable.

DATED: August 21, 2020

                                                     Respectfully submitted,

                                                     /s/ Philip G. Cormier
                                                     Philip G. Cormier
                                                     BBO #554515
                                                     pc@gscfboston.com

                                                     /s/ Benjamin Brooks
                                                     Benjamin Brooks
                                                     BBO #661763
                                                     bb@gscfboston.com

                                                     /s/ Michael R. Schneider
                                                     Michael R. Schneider
                                                     BBO #446475
                                                     Good Schneider Cormier & Fried
                                                     83 Atlantic Avenue
                                                     Boston, MA 02110
                                                     Tel. 617-523-5933
                                                     Fax. 617-523-7554

                                                     Attorneys for Plaintiff John Doe




                                                49
